Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Weber on 1/10/22.

The application has been amended as follows: 

Claim 1. An adhesive mounting assembly, comprising:
	a backing including opposing first and second major planar surfaces separated by a thickness;
	a first adhesive region on the first major planar surface of the backing, the first adhesive region exhibiting adhesive properties and including an arranged pattern of adhesive elements having a first geometry;
	a first non-adhesive region on the second major planar surface of the backing, the non-adhesive region lacking significant adhesive properties and directly opposed to the first adhesive region, wherein the non-adhesive region further includes bridges connecting one or more non-adhesive elements, and wherein the bridges also lack adhesive functionality; and 
	 a mounting device adjacent to the 
the non-adhesive elements, and wherein the non-adhesive elements have a second geometry and are directly opposed to the adhesive elements on the first major planar surface. 

Claim 15. The adhesive mounting assembly of claim 14, 

Claim 20. The method of 

Claim 21. The method of claim 19, wherein forming the first and second adhesive regions comprises degrading the peelable adhesive in the non-adhesive regions, wherein degrading the adhesive involves at least one of radiation exposure, chemical degradation, and mechanical degradation. 

Claim 22. A method of forming an adhesive mounting assembly, comprising:
	providing a backing including opposing first and second major planar surfaces separated by a thickness;
	forming a first adhesive region and a first non-adhesive region on the first major planar surface of the backing; the first adhesive region including a peelable adhesive; wherein forming the first adhesive region and first non-adhesive region comprises creating a first adhesive distribution featuring an arranged pattern of adhesive elements, and 
	forming a second adhesive region and a second non-adhesive region on the second major planar surface of the backing to create a master sheet, wherein forming the second adhesive region and non-adhesive region comprises creating a second adhesive distribution featuring an arranged pattern of non-adhesive elements corresponding in geometry to the adhesive elements in the first distribution, wherein the non-adhesive region further includes bridges connecting one or more non-adhesive elements;
	providing a mounting device having a major surface with a first geometry;
	and removing a portion of the master sheet corresponding to the first geometry to create a discrete backing;
	and placing the backing adjacent to the major surface of the mounting device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632